 


109 HR 4099 IH: Homeland Security Volunteerism Enhancement Act of 2005
U.S. House of Representatives
2005-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4099 
IN THE HOUSE OF REPRESENTATIVES 
 
October 20, 2005 
Mr. McCaul of Texas (for himself, Mr. Boren, Mrs. Drake, Mr. Smith of Texas, and Mr. Culberson) introduced the following bill; which was referred to the Committee on Homeland Security 
 
A BILL 
To amend the Homeland Security Act of 2002 to authorize the Citizen Corps and establish the Border Corps, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Homeland Security Volunteerism Enhancement Act of 2005. 
2.Findings and purpose 
(a)FindingsThe Congress finds the following: 
(1)The tragic events of September 11, 2001 demonstrated the need for citizen preparedness to prevent and respond to acts of terrorism. 
(2)The people of the United States responded to the tragic events of September 11, 2001 with courage and compassion as well as a renewed commitment and desire to help others. 
(3)The changing threat and issues that face the Nation call for the mobilization and effective use of citizenry in times of need. 
(4)Existing volunteer organizations, including the Coast Guard Auxiliary, have been very successful in providing a wide range of administrative and operational opportunities for citizen participation.  
(b)PurposeThe purpose of this Act is to authorize the Secretary of Homeland Security to recruit and use volunteers to support homeland security efforts. 
3.Citizen Corps; Border Corps 
(a)In generalSubtitle H of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 451 et seq.) is amended by adding at the end the following: 
 
890A.Citizen Corps 
(a)EstablishmentThe Secretary shall establish, as a component of the USA Freedom Corps established by Executive Order 13254, a program to be known as the Citizen Corps to coordinate homeland security volunteer activities. 
(b)Office of State and Local Government Coordination and PreparednessThe Citizen Corps shall be headed by the Director of the Office of State and Local Government Coordination and Preparedness. 
(c)Volunteer authorityAs part of the Citizen Corps established in subsection (a), the Secretary may recruit, train, and accept the services of volunteers notwithstanding section 1342 of title 31, United States Code. 
890B.Border Corps 
(a)EstablishmentThe Secretary shall establish a Border Corps, to be administered by the Commissioner of the Bureau of Customs and Border Protection. The Border Corps shall be an organization under the Citizen Corps. The Secretary shall recruit, train, and accept for enrollment the members of the Border Corps. 
(b)VolunteersMembers of the Border Corps shall be volunteers who agree to contribute services without compensation. Section 1342 of title 31, United States Code, shall not apply to the acceptance of voluntary services by members of the Border Corps. 
(c)Duties 
(1)In generalThe Border Corps shall assist the United States Border Patrol in carrying out its mission, to the extent authorized by the Secretary. 
(2)FocusMembers of the Border Corps shall be assigned duties primarily in the areas of surveillance (responding to electronic sensor alarms and aircraft sightings, manning remote video surveillance camera systems), communications (using radio, cellular, and satellite communications equipment to assist Border Patrol agents in rapid response), transportation, and administrative support. 
(3)Additional dutiesMembers of the Border Corps may also assist the Border Patrol in the following areas of United States Border Patrol operations: 
(A)Line watch operations to prevent illegal entry and smuggling. 
(B)Signcutting operations to detect and interpret disturbances in natural terrain conditions that indicate the presence or passage of people, animals, or vehicles.  
(C)Traffic checkpoints to detect aliens unlawfully traveling into the interior of the United States and to detect illegal narcotics. 
(D)Air operations. 
(E)Marine patrol. 
(F)Horse and bike patrol.  
(d)Status 
(1)Not Federal employeesExcept as otherwise provided in this subsection, a volunteer shall not be deemed a Federal employee and shall not be subject to the provisions of law relating to Federal employment, including those provisions relating to hours of work, rates of compensation, leave, unemployment compensation, and Federal employee benefits. 
(2)ExceptionsA member of the Border Corps while assigned to duty shall be deemed to be a Federal employee only for the following purposes: 
(A)Chapter 26 of title 28, United States Code. 
(B)Subchapter I of chapter 81 of title 5, United States Code. 
(C)Claims relating to damage to, or loss of, personal property of a volunteer incident to volunteer service, in which case the provisions of section 3721 of title 31, United States Code, shall apply.  
(3)StandardsNothing in this subsection shall constrain the Secretary from prescribing standards for the conduct and behavior of members of the Border Corps.  
(e)Eligibility 
(1)In generalAll citizens and legal permanent residents of the United States over 18 years of age shall be eligible to serve in the Border Corps. 
(2)Background checkAll volunteers must undergo a background check in accordance with procedures established by the Secretary.  
(f)TrainingThe Secretary shall create a training and certification program for Border Corps volunteers in accordance with the specific tasks and functions in which they participate. 
(g)Travel expensesWhen any member of the Border Corps is assigned to such duty the member may, pursuant to regulations issued by the Secretary, be paid actual necessary traveling expenses, including a per diem allowance in lieu of subsistence in conformity with standardized Federal Government travel regulations, while traveling and while on duty away from home. No per diem shall be paid for any period during which quarters and subsistence in kind are furnished by the Federal Government. 
(h)DisenrollmentMembers of the Border Corps may be disenrolled at any time, with or without cause, by the Secretary or the member. 
(i)Border Patrol staffing 
(1)In generalIn accepting the services of individuals as volunteers through the Border Corps program, the Secretary shall not permit the use of volunteers to displace any employee. 
(2)Authorization for increase in Border Patrol agentsThe Secretary shall increase the number of full-time active-duty Border Patrol agents in accordance with section 5202 of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458; 118 Stat. 3734)..  
(b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by adding after the item relating to section 890 the following: 
 
 
Sec. 890A. Citizen corps 
Sec. 890B. Border corps. 
4.Authorization of appropriations 
(a)Citizen CorpsThere are authorized to be appropriated to carry out section 890A of the Homeland Security Act of 2002, as added by section 3 of this Act, $50,000,000 for each of fiscal years 2007 through 2012. 
(b)Border CorpsThere are authorized to be appropriated to carry out section 890B of the Homeland Security Act of 2002, as added by section 3 of this Act, $20,000,000 for each of fiscal years 2007 through 2012. 
 
